Citation Nr: 1426371	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-13 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a low back condition.

2. Entitlement to service connection for sciatica.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1986 to December 1986.  He had service with the Army National Guard from September 1985 to September 2005, including active duty for training (ACDUTRA) from March 9, 2002 to March 23, 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding de novo review of the issue of service connection for a low back condition, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court has held that requirement (C) is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran's available service treatment records are silent for any complaints, treatment, findings, or diagnosis of a low back condition.  However, the evidence of record indicates that in February 1986, during his first period of active service, the Veteran presented for treatment for mild tenderness and slight crepitation noted in the anterior aspect of both legs and shin splints.  During his period of reserve duty in November 2000, the Veteran was diagnosed with lumbar segmental dysfunction.  The claims file also contains evidence of a March 2002 in-service injury to his back during drivers training.  Additionally, a February 2006 post-service private treatment record shows that the Veteran was diagnosed with partial sacralization of the L-5 and mild interior spurring of the L3-L4.  He asserts that his current back condition is casually related to the in-service treatment he received in February 1986, but more so as a result of the March 2002 in-service injury he sustained to his back during drivers training, as well as the general physical requirements of such service.  In support of the Veteran's contentions, his private chiropractor, Dr. Haynes, opined in a February 2009 letter that "there is a strong correlation between [the Veteran's] injuries and his present spinal condition."  The Board finds that this evidence meets the low threshold requirement outlined in McLendon, and a VA spine evaluation is necessary to determine the nature and likely etiology of the any current back disability.

Finally, within the February 2009 letter from Dr. Haynes, he indicates that the Veteran has been an active patient in his office since October 2000.  However, as the claims file only includes records from that office dated up to January 2008, any additional records from such office should be obtained.  

Concerning the claim for service connection for sciatica, the claim was denied by means of a May 2008 rating decision.  In March 2009, the Veteran submitted a notice of disagreement (NOD) concerning the denial.  However, while the RO sent the Veteran a December 2010 letter informing him that they were working on his appeal for sciatica, the RO did not promulgate a statement of the case in response to the Veteran's March 2009 NOD.  Consequently, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case on the issue of service connection for sciatica.  Thereafter, the Veteran will have a 60-day period within which to file a substantive appeal.  The Veteran and his representative are advised that they will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to that issue.  If and only if the Veteran completes his appeal by filing a timely VA Form 9 on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104.

2. Obtain any outstanding private records of evaluation and/or treatment of the Veteran's back disability from Haynes Chiropractic in Stockton, California for the period from January 2008 to the present.

3. Arrange for the Veteran to undergo a VA spine examination, by an appropriate medical provider, at a VA medical facility.  The entire claims file must be made available to the VA examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all current spinal disabilities.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

In rendering the requested opinion, the examiner should consider and discuss the Veteran's medical history and current findings, together with his lay statements and the February 2009 letter by Dr. Haynes that he has submitted in support of his claim.  

The examiner must also provide the following opinions.

a. Is the Veteran's November 2000 diagnosis of lumbar segmental dysfunction or any other back diagnosis, including his February 2006 diagnosis of partial sacralization of the L-5 and mild interior spurring of the L3-L4, related to, incurred in, or aggravated by the Veteran's first period of active duty, specifically considering his February 1986 medical visit for mild tenderness and slight crepitation noted in the anterior aspect of both legs and shin splints, and the general physical requirements of such service?

b. Was the Veteran's November 2000 lumbar segmental dysfunction, existing prior to his period of ACDUTRA, aggravated (permanently worsened beyond its normal progression) by his reported March 2002 in-service injury to his back during drivers training, as well as the general physical requirements of such service? 

The examiner must explain the rationale for all opinions.
4. Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



